DETAILED ACTION

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. The applicant argues that the claims as amended overcome the prior art of record. The examiner disagrees and respectfully submits that that prior art of record reads on the claims as amended.
With respect to Claim 1, the applicant argues that the groove portions 51 of Ootani are not one or more openings extending through the thickness of the flat portion. The examiner disagrees and respectfully submits that as best seen in Fig. 6, there are openings extending through the thickness of the flat portion D2. It appears the applicant is implying that the limitation opening refers to a complete opening path formed between a first and second side of the thickness, however, an opening, especially as broadly claimed, reads on an opening, no matter how shallow. The depth D2 is an opening.
Regarding Claim 2, the applicant argues that there are multiple groove portions 51 in Ootani, and therefore, the prior art does not disclose only a single opening extending through the thickness of the flat portion. The examiner disagrees and respectfully submits that the applicants arguments are not commensurate in scope with the claimed invention. Claim 2 sets forth that there are one or more openings that comprise only a single elongated slot. As claimed, it appears there may be multiple openings, yet, each individual opening comprises only one slot. Therefore, Ootani reads on Claim 2, as each of the plurality of slots comprise single openings.
Regarding Claim 4, the applicant argues that the slots are not circular. The examiner disagrees and respectfully submits that a curved peak is circular. Therefore, the slots are circular. The extend to the circular shape has not been claimed.
Regarding Claim 8, the applicant argues that the device of Ootani is not capable of being stamped. The examiner disagrees and respectfully submits that the device of Ootani appears to be substantially identical to the device as claimed, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. The applicant has come forward with only a mere statement that the core wire cannot be stamped, and has not provided detailed evidence as to why the core wire cannot be stamped. It is noted that the claims fail to set forth where or how the core wire is stamped, for what purpose the stamping is for, and what the stamping forms.
Regarding Claim 14, in light of the change of scope of Claim 1, the rejection of Claim 14 has been modified. The applicants arguments with respect to Claim 14 are moot.
With respect to Claim 1, the applicant argues that the grooves 18 of Seehusen are not one or more openings extending through the thickness of the flat portion. The examiner disagrees and respectfully submits that as best seen in Figs. 1A, 1B and 1C, there are openings 18 that extend through the thickness of the flat portion D2. It appears the applicant is implying that the limitation opening refers to a complete opening path formed between a first and second side of the thickness, however, an opening, especially as broadly claimed, reads on an opening, no matter how shallow. The opening 18 is an opening.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8, 9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170106172 A1 to Ootani et al. (hereinafter, Ootani).
Regarding Claim 1, Ootani discloses a guidewire, comprising inter alia: 
a shaft (2A) having a proximal end (36), a distal end (5), and a body extending from the proximal end to the distal end (Fig. 1); 
a blunt tip (72); and 
a sleeve (8); 
wherein the body of the shaft comprises at least a segment that is surrounded by the sleeve, the segment coupled to the blunt tip (Fig. 1); and 
wherein the segment of the body of the shaft comprises a flat portion (portion of 2B as best seen in Fig. 7) having a width perpendicular (indicated by arrow below, in annotated Fig. 7) to a longitudinal axis of the shaft (indicated by dotted line below, in annotated Fig. 7, and 

    PNG
    media_image1.png
    349
    608
    media_image1.png
    Greyscale

a thickness that is less than the width (indicated by arrow below, in annotated Fig. 6), and 

    PNG
    media_image2.png
    194
    635
    media_image2.png
    Greyscale



where the flat portion has one or more openings (51, 52) extend through the thickness of the flat portion (as best seen in Fig. 6, openings are extending through the thickness of the flat portion distance D2)
Regarding Claim 2, Ootani discloses the guidewire of claim 1, wherein the one or more openings comprises only a single elongated slot extending through the thickness of the flat portion (as best seen in Figs. 6 and 7, each opening are comprised of a single slot extending through the thickness of the flat portion), wherein the flat portion has a long side that is parallel to a longitudinal axis of the guidewire (both the longitudinal axis of the guidewire and the long side exist along to dotted line below, in annotated Fig. 7), and wherein the slot has a long side that is parallel to the long side of the flat portion (each of the single elongated slots that form each of the openings each have a long side as represented by the various lines below, in annotated Fig. 7).

    PNG
    media_image3.png
    352
    598
    media_image3.png
    Greyscale

Regarding Claim 3, Ootani discloses the guidewire of claim 1, wherein the one or more openings comprise a series of rectangular slots extending through the thickness of the flat portion (rectangular in shape as best seen in Fig. 7).  
Regarding Claim 4, Ootani discloses the guidewire of claim 1, wherein the one or more openings comprise a series of circular slots extending through the thickness of the flat portion (circular in shape as best seen in Fig. 6).  
Regarding Claim 5, Ootani discloses the guidewire of claim 1, wherein the one or more openings comprise rows of openings arranged in a staggered configuration (staggered configuration as best seen in Fig. 6 or 7).  
Regarding Claim 8, Ootani discloses the guidewire of claim 1, wherein the flat portion comprises a stamped core wire (portion 2B as best seen in Fig. 6 is capable of being stamped in such a configuration) .  
Regarding Claim 9, Ootani discloses the guidewire of claim 1, further comprising a coil (6) disposed between the flat portion and the sleeve.  
Regarding Claim 12, Ootani discloses the guidewire of claim 1, wherein the body of the shaft comprises a tapering portion (34) that is proximal to the flat portion, and a cylinder portion (33) that is proximal to the tapering portion.  
Regarding Claim 13, Ootani discloses the guidewire of claim 1, wherein the flat portion is bendable to form a bent shape and is configured to retain the bent shape after the flat portion is bent (the flat portion is being capable of being bent and maintains the bent configuration, as a practitioner could manually bend and hold the flat portion in the bent configuration).  
Regarding Claim 14, Ootani discloses the guidewire of claim 1, wherein the segment further comprises an additional flat portion distal to the flat portion (8, note that the resin covering portion 8 has a flat profile, as best seen in Fig. 1), and a connecting portion connecting the flat portion and the additional flat portion (72, note that fixation portion 72 has a flat profile as best seen in Fig. 1), wherein the connecting portion, the flat portion, and the additional flat portion have a unity configuration (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding Claims 1, 6, 7 and 10, Richardson discloses a guidewire, comprising inter alia: 
a shaft (40) having a proximal end (41), a distal end, and a body (42) extending from the proximal end to the distal end (Fig. 6); 
a blunt tip (51, 52); and 
a sleeve that comprises a plurality of slots (44; slots defined as the spaces between each of the turns of the wire along the length of 44); 
wherein the body of the shaft comprises at least a segment that is surrounded by the sleeve (as best seen in Fig. 6), the segment coupled to the blunt tip (the section of 44 that that overlaps 42, as best seen in Fig. 6, also includes and is coupled to 52 of the blunt tip);
where the segment of the body of the shaft comprises a flat portion (48) ([0093] The distal segment 48 of the elongate core member is flattened to improve shapability of the distal segment) having a width perpendicular to longitudinal axis of the shaft, and a thickness that is less than the width (as best seen in Fig. 8, where the width of the shaft is less than the thickness).
Richardson discloses the claimed invention as set forth and cited above except for expressly disclosing the flat portion having one or more openings extending through a thickness of the flat portion, a radiopaque marker extending through one of the one or more openings, wherein the radiopaque marker has a first portion abutting a first side of the flat portion, a second portion within the one of the one or more openings, and a third portion abutting a second side of the flat portion, the second side being opposite from the first side of the flat portion, wherein the first portion of the radiopaque marker has a first cross sectional dimension, the second portion of the radiopaque marker has a second cross sectional dimension, and the third portion of the radiopaque marker has a third cross sectional dimension; wherein the first cross sectional dimension is larger than the second cross sectional dimension; and wherein the third cross sectional dimension is larger than the second cross sectional dimension.  
However, Seehusen teaches the flat portion having one or more openings extending through a thickness of the flat portion, a radiopaque marker extending through one of the one or more openings, wherein the radiopaque marker has a first portion abutting a first side of the flat portion, a second portion within the one of the one or more openings, and a third portion abutting a second side of the flat portion, the second side being opposite from the first side of the flat portion (see Fig. 1A, 2 and 3). Furthermore, a skilled artisan would have found the make cross sectional areas of first, second and third portions of the radiopaque marker to have differing size cross sections, because Seehusen teaches at paragraph [0079] that the grooves can each have different sizes, which differing circumferences and characteristics. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the flat portion of Richardson to include the plurality of abutting, different sized radiopaque portions of Seehusen, because Seehuden teaches that such radiopaque characteristics would have increased visability of that portion of the medical device ([0029]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791